OPINION OF THE COURT
PER CURIAM.
This is an appeal * from a denial, after a hearing, of relief sought by appellants under the Post Conviction Hearing Act. 19 P.S. § 1180-1 et seq. (Supp. 1978-79). Appellants have raised the following allegations:
(1) trial counsel was ineffective for advising appellants to plead guilty to second degree murder;
*535(2) there was an inadequate factual basis for the trial judge’s acceptance of appellants’ pleas;
(3) trial counsel was ineffective for failing to ensure that the guilty plea colloquy contained an on-the-record explanation of the elements of all crimes charged;
(4) appellants’ guilty pleas were induced by illegal detention, unlawful arrest, and illegally obtained statements;
(5) the trial judge improperly participated in the plea bargaining process;
(6) trial counsel was ineffective for failing to request a change of venue.
We have considered appellants’ contentions and find them to be without merit.
Affirmed.

 Jurisdiction over this appeal is based upon section 202(1) of the Appellate Court Jurisdiction Act, 17 P.S. § 211.202(1) (Supp. 1978-79), and section 11 of the Post Conviction Hearing Act, 19 P.S. § 1180-11 (Supp. 1978-79).